UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
DONAL MAGALIEL PEREZ MOLINA et al.,                                    :
individually and on behalf of others similarly situated,               :
                                                                       :
                                    Plaintiffs,                        :      21-CV-647 (JMF)
                                                                       :
                  -v-                                                  :   ORDER OF DISMISSAL
                                                                       :
SKYLINE RESTORATION INC. d/b/a SKYLINE                                 :
RESTORATION, et al.,                                                   :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Plaintiffs filed their Complaint on January 25, 2021, naming five Defendants: Skyline
Restoration, Inc. (“Skyline”), John Kalafatis, Vasilios Pierrakeas, Ronald Duarte, and Eric Doe.
ECF No. 1. On April 9, 2021, Plaintiffs notified the Court that they had reached a settlement
with Defendants Skyline, Kalafatis, and Pierrakeas, ECF No. 27, and on April 22, 2021,
Plaintiffs filed a letter with the Court indicating an intent to seek leave to file an amended
complaint that would not include claims against Duarte or Doe but would instead name new
defendants, ECF No. 30. On May 7, 2021, the Court approved the parties’ settlement and
directed Plaintiffs to “seek leave to file any amended complaint no later than May 21, 2021.”
ECF No. 37. To date, Plaintiffs have not done so.

       In light of Plaintiffs’ April 22, 2021 letter and their failure to file a motion by the
aforementioned deadline, their claims against Defendants Duarte and Doe are deemed withdrawn
and no claims or Defendants remain in this case.

        The Clerk of Court is directed to close the case.

        SO ORDERED.

Dated: May 24, 2021                                        __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
